DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it consists of more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haque et al. (US 2018/0319708 A1).
With respect to claim 1, Haque et al. disclose a method comprising: selecting a clay mineral found in kerogen-rich shale (paragraphs 0009-0010); selecting an organic component found in kerogen-rich shale (paragraphs 0004 & 0010); selecting a plurality of concentrations of the clay mineral (paragraph 0010); selecting a plurality of concentrations of the organic component (paragraph 0010); fabricating a plurality of kerogen-rich shale samples, each sample comprising a first concentration of the plurality of concentrations of the clay mineral and a second concentration of the plurality of concentrations of the organic component (paragraphs 0010 & 0012+); forming a microscale beam of each fabricated sample (paragraphs 0059-0061), wherein a maximum dimension of the microscale beam is at most 1000 micrometer (μm) (paragraph 0061); performing a mechanical experiment on the microscale beam of each fabricated sample, wherein the mechanical experiment comprises a tension test or a compression test (paragraph 0028); imaging the mechanical experiment on the microscale beam of each fabricated sample using a scanning electron microscope (SEM) or a transmission electron microscope (TEM) (paragraph 0061); determining a material parameter of the microscale beam of each fabricated sample based on results of the mechanical experiment and images obtained responsive to the imaging (paragraph 0061); and determining effects of the clay mineral on the kerogen-rich shale based on the material parameter of the microscale beam of each fabricated sample (paragraphs 0028-0029).
With respect to claim 18, Haque et al. disclose a method comprising: fabricating a plurality of first kerogen-rich shale samples comprising differing first concentrations of a first clay mineral and differing second concentrations of an organic component found in kerogen-rich shale (paragraphs 0004 & 0010 & 0012-0013); forming a plurality of microscale beams of each first sample (paragraphs 0059-0061), wherein a maximum dimension of the microscale beam is at most 1000 micrometer (μm) (paragraph 0061); performing a mechanical experiment on each of the plurality of microscale beams of each first sample, wherein the mechanical experiment comprises a tension test or a compression test (paragraph 0028); imaging the mechanical experiment on each of the plurality of microscale beams of each first sample using a scanning electron microscope (SEM) or a transmission electron microscope (TEM) (paragraph 0061); determining a material parameter of each of the plurality of microscale beams of each first sample based on results of the mechanical experiment and images obtained responsive to the imaging (paragraph 0061); and determining effects of the differing first concentrations of the first clay mineral on differing concentrations of the organic component based on the material parameter of each of the plurality of microscale beams of each first sample (paragraphs 0028-0029).
With respect to claim 2, Haque et al. disclose determining effects of the organic component on the kerogen-rich shale based on the material parameter of the microscale beam of each fabricated sample (paragraphs 0028-0029).
With respect to claim 3, Haque et al. disclose wherein the clay mineral is a first clay mineral, wherein the plurality of kerogen-rich shale samples are a plurality of first kerogen-rich shale samples, wherein the material parameter is a first material parameter, wherein the method further comprises: selecting a second clay mineral found in kerogen-rich shale, the second clay mineral different from the first clay mineral; selecting a plurality of concentrations of the second clay mineral; fabricating a plurality of second kerogen-rich shale samples, each second sample comprising a third concentration of the plurality of concentrations of the second clay mineral and a fourth concentration of the plurality of concentrations of the organic component; forming a microscale beam of each fabricated second sample, wherein a maximum dimension of the microscale beam is at most 1000 micrometer (μm); performing the mechanical experiment on the microscale beam of each fabricated second sample; imaging the mechanical experiment on the microscale beam of each fabricated second sample using a scanning electron microscope (SEM) or a transmission electron microscope (TEM); determining a second material parameter of the microscale beam of each fabricated second sample based on results of the mechanical experiment and images obtained responsive to the imaging; and determining effects of the second clay mineral on the kerogen-rich shale based on the material parameter of the microscale beam of each fabricated second sample (paragraphs 0004 & 0010 & 0012+ & 0028 & 0061).
With respect to claim 4, Haque et al. disclose fabricating a plurality of third kerogen-rich shale samples, each third sample comprising a fifth concentration of the plurality of concentrations of the first clay mineral, a sixth concentration of the plurality of concentrations of the second clay mineral and a seventh concentration of the plurality of concentrations of the organic component; forming a microscale beam of each fabricated third sample, wherein a maximum dimension of the microscale beam is at most 1000 micrometer (μm); performing the mechanical experiment on the microscale beam of each fabricated third sample; imaging the mechanical experiment on the microscale beam of each fabricated third sample using a scanning electron microscope (SEM) or a transmission electron microscope (TEM); determining a third material parameter of the microscale beam of each fabricated third sample based on results of the mechanical experiment and images obtained responsive to the imaging; and determining effects of the first clay mineral and the second clay mineral on the kerogen-rich shale based on the material parameter of the microscale beam of each fabricated third sample (paragraphs 0004 & 0010 & 0012+ & 0028 & 0061).
With respect to claims 7-10, Haque et al. disclose wherein the material parameter is a Young's Modulus of the microscale beam, a modulus of rupture of the microscale beam, a tensile strength of the microscale beam, and/or a compressive strength of the microscale beam (paragraphs 0060-0061).
With respect to claims 11-12, Haque et al. disclose storing a plurality of material parameters of the plurality of fabricated samples in a computer-readable storage medium and determining a material parameter of the microscale beam by implementing machine-learning algorithms on the plurality of material parameters (paragraphs 0028-0029).
With respect to claims 13-15, Haque et al. disclose wherein the mechanical experiment is a tension test, a cantilever test, and/or a compression test (paragraphs 0028-0029).
With respect to claim 16, Haque et al. disclose wherein imaging the mechanical experiment comprises capturing a plurality of images of the microscale beam at different time instances during the mechanical experiment (paragraphs 0060-0061).
With respect to claim 19, Haque et al. disclose fabricating a plurality of second kerogen-rich shale samples comprising differing second concentrations of a second clay mineral and the differing concentrations of the organic component; forming a plurality of microscale beams of each second sample, wherein a maximum dimension of the microscale beam is at most 1000 micrometer (μm); performing the mechanical experiment on each of the plurality of microscale beams of each second sample; imaging the mechanical experiment on each of the plurality of microscale beams of each second sample using the SEM or the TEM; determining a material parameter of the microscale beam of each of the plurality of microscale beams of each second sample based on results of the mechanical experiment performed on and images obtained responsive to the imaging of each of the plurality of microscale beams of each second sample; and determining effects of the differing second concentrations of the second clay mineral on the differing concentrations of the organic component based on the material parameter of each of the plurality of microscale beams of each second sample (paragraphs 0004 & 0010 & 0012+ & 0028 & 0061).
With respect to claim 20, Haque et al. disclose fabricating a plurality of third kerogen-rich shale samples comprising the differing first concentrations of the first clay mineral, the differing second concentrations of the second clay mineral and the differing concentrations of the organic component; forming a plurality of microscale beams of each third sample, wherein a maximum dimension of the microscale beam is at most 1000 micrometer (μm); performing the mechanical experiment on each of the plurality of microscale beams of each third sample; imaging the mechanical experiment on each of the plurality of microscale beams of each third sample using the SEM or the TEM; determining a material parameter of each of the plurality of microscale beams of each third sample based on results of the mechanical experiment performed on and images obtained responsive to the imaging of each of the plurality of microscale beams of each third sample; and determining effects of the differing first concentrations of the first clay mineral and the differing concentrations of the second clay mineral on the differing concentrations of the organic component based on the material parameter of each of the plurality of microscale beams of each third sample (paragraphs 0004 & 0010 & 0012+ & 0028 & 0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al. (US 2018/0319708 A1) as applied to claims 1 and 18-20 above.
With respect to claims 5-6, Haque et al. do not specifically disclose wherein the microscale beam is a cantilever beam; wherein the microscale beam is a pillar.  Haque et al. disclose (paragraphs 0059-0060): “In some cases, the fabricated synthetic source rock has the same size and shape at which characterization tests are made. In some cases, the fabricated synthetic source rock has a larger size than a testing specimen or different shape from a testing specimen and is cut into smaller pieces with specific geometries for the characterization tests.  The process 200 can include characterizing the fabricated synthetic source rock (210). In some implementations, the fabricated source rock is cut into samples of desired shapes and sizes, such as single edge notched bending (SENB), semi-circular bend (SCB) or compact tension (CT) specimen, and each can be subjected to the same or different characterization tests such as measurement of fracture toughness.”  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microscale beam of Haque et al. to be a cantilever beam and/or a pillar, depending on the specific application being done.
With respect to claim 17, Haque et al. do not specifically disclose wherein the microscale beam comprises a plurality of stacked shale bedding planes, wherein the mechanical experiment on the microscale beam is performed either parallel to or perpendicular to the plurality of stacked shale bedding planes.  Haque et al. disclose (paragraph 0015): “In some cases, one or more mechanical properties including fracture toughness of the synthetic source rock can be characterized as a function of orientation and transverse isotropy of the one or more organic components and the one or more inorganic components. In some cases, crack propagation (straight versus (vs.) tortuous) behavior of the synthetic source rock can be characterized as a function of composition and orientation of the one or more organic components and the one or more inorganic components.”  It would have been obvious to one of ordinary skill in the art at the time the invention was made that Haque et al. do this, because these are logical orientations to test a plurality of planes in consideration of orientation of the components.
With respect to claim 21, Haque et al. do not specifically disclose storing, in a computer-readable storage medium, the material parameter of each of the plurality of microscale beams of each first sample, each of the plurality of microscale beams of each second sample, and each of the plurality of microscale beams of each third sample.  However, Haque et al. disclose (paragraph 0029): “The technologies for fabricating synthetic shale rock structure also allow for developing databases for understanding how the various components in a source shale can influence bulk mechanical moduli or fracture toughness, which can be used for designing and optimization of hydraulic fracturing operation and addressing production decline issues. For example, this can aid in developing simulations and prediction methodologies concerning the efficiency of the hydraulic fracture process for source rock reservoirs, for example, in unconventional reservoirs. Synthetic source rocks can be mechanically characterized for plastic properties including cohesion and friction angle, and the database of properties can be incorporated into drilling operations such as wellbore stability planning and predictions. It can also provide information on reservoir compaction and platform subsidence.”  Since Haque et al. teach developing databases for understanding how the various components in a source shale can influence bulk mechanical moduli or fracture toughness, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Haque et al. store, in a computer-readable storage medium, the material parameter of each of the plurality of microscale beams of each first sample, each of the plurality of microscale beams of each second sample, and each of the plurality of microscale beams of each third sample.  These data would be needed to facilitate understanding of how the various components influence mechanical moduli or fracture toughness.
With respect to claims 22-24, Haque et al. do not specifically disclose: wherein the effects of the differing first concentrations of the first clay mineral on differing concentrations of the organic component are determined by implementing machine-learning algorithms on material parameters stored in the computer-readable storage medium; wherein the effects of the differing second concentrations of the second clay mineral on differing concentrations of the organic component are determined by implementing machine-learning algorithms on material parameters stored in the computer-readable storage medium; and/or wherein the effects of the differing first concentrations of the first clay mineral and the effects of the differing second concentrations of the second clay mineral on differing concentrations of the organic component are determined by implementing machine-learning algorithms on material parameters stored in the computer-readable storage medium.  However, machine-learning algorithms are well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that Haque et al. determine the above effects by implementing machine-learning algorithms on material parameters stored in the computer-readable storage medium, because this is a viable way to determine the effects of differing concentrations of a first component on differing concentrations of another component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


July 28, 2022